 


114 HR 2793 IH: Tracking Reoffending Alien Criminals Act of 2015
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2793 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2015 
Mr. Jody B. Hice of Georgia introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Sex Offender Registration and Notification Act to require the Secretary of Homeland Security to take appropriate actions to ensure that an alien who is unlawfully present in the United States, is in removal proceedings or has been ordered removed, and is required to register under the Act, is so registered, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Tracking Reoffending Alien Criminals Act of 2015 or the TRAC Act of 2015. 2.Registration of certain aliens while removal proceedings are pendingSubtitle A of the Sex Offender Registration and Notification Act (42 U.S.C. 16901 et seq.) is amended by adding at the end the following: 
 
132.Registration of certain aliens while removal proceedings are pendingThe Secretary of Homeland Security shall take appropriate actions to ensure that an alien is registered under this Act if the Secretary determines that the alien— (1) is unlawfully present in the United States; 
(2)is in removal proceedings or has been ordered removed; and  (3)is required to register under this Act.. 
 
